

117 S771 IS: Department of Veterans Affairs Employee Fairness Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 771IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Brown (for himself, Mrs. Murray, Ms. Warren, Mr. Durbin, Mr. Sanders, Mr. Cardin, Ms. Hirono, Mr. Blumenthal, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify authorities relating to the collective bargaining of employees in the Veterans Health Administration, and for other purposes.1.Short titleThis Act may be cited as the Department of Veterans Affairs Employee Fairness Act of 2021.2.Modification of authorities on collective bargaining of employees of the Veterans Health
 AdministrationSection 7422 of title 38, United States Code, is amended—(1)by striking subsections (b), (c), and (d); and(2)by redesignating subsection (e) as subsection (b).